                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 MICHAEL J. MORGAN,                               )
                                                  )        Case No. 1:19-cv-22
          Plaintiff,                              )
                                                  )        Judge Travis R. McDonough
 v.                                               )
                                                  )        Magistrate Judge Susan K. Lee
 HIWASSEE MENTAL HEALTH,                          )
 HEATHER CONNER, STATE OF                         )
 TENNESSEE, and MCMINN COUNTY,                    )
                                                  )
          Defendants.                             )


                                  MEMORANDUM OPINION


       Plaintiff, a prisoner proceeding pro se, brings this action under 42 U.S.C. § 1983. The

matter is now before the Court for the required screening of Plaintiff’s complaint pursuant to the

Prisoner Litigation Reform Act (“PLRA”). For the reasons set forth below, this action will be

DISMISSED as the complaint fails to state a claim upon which relief may be granted under

§ 1983.

       I.        SCREENING STANDARD

       Under the PLRA, district courts must screen prisoner complaints and shall, at any time,

sua sponte dismiss any claims that are frivolous or malicious, fail to state a claim for relief, or

are against a defendant who is immune. See, e.g., 28 U.S.C. §§ 1915(e)(2)(B) and 1915(A);

Benson v. O’Brian, 179 F.3d 1014 (6th Cir. 1999). The dismissal standard articulated by the

Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and in Bell Atlantic Corp. v. Twombly,

550 U.S. 544 (2007) “governs dismissals for failure state a claim under [28 U.S.C. §§

1915(e)(2)(B) and 1915A] because the relevant statutory language tracks the language in Rule
12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus, to survive an initial

review under the PLRA, a complaint “must contain sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 570). Courts liberally construe pro se pleadings filed in civil rights cases and hold

them to a less stringent standard than formal pleadings drafted by lawyers. Haines v. Kerner,

404 U.S. 519, 520 (1972).

       In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he was

deprived of a federal right by a person acting under color of state law. Braley v. City of Pontiac,

906 F.2d 220, 223 (6th Cir. 1990) (stating that “Section 1983 . . . creates a right of action for the

vindication of constitutional guarantees found elsewhere”).

       II.       ALLEGATIONS OF THE COMPLAINT

       Plaintiff states that his claim is “mental” and that a court and his lawyer coerced him to

plead no contest because he would not plead guilty, but Plaintiff did not understand the charge to

which he was pleading or the related papers. (Doc. 2, at 3–4.) Plaintiff further states that he has

“mental problems,” was proven incompetent with no psychologist in court to help him, and was

“given proba[t]ion and mental health court,” for which the court ordered him to go to Defendant

Hiwassee Mental Health (“Hiwassee”). (Id.) At Hiwassee, Plaintiff told Defendant Conner that

he was innocent and coerced, as well as his personal problems that he needed to work through,

including witnessing his dad’s suicide. (Id. at 4.) Defendant Conner, however, wanted Plaintiff

to take medications that Plaintiff did not want to take and told Plaintiff to get over his dad’s

suicide. (Id.)

       Also, after Defendant Conner told mental health court Judge Freiburg what Plaintiff had

told her, Judge Freiburg told Plaintiff that he was tired of Plaintiff telling Defendant Conner that



                                                  2
he is innocent, that Plaintiff needed to get over his dad’s suicide, and that Plaintiff needed to take

the medications he was offered in Hiwassee or he would violate probation. (Id.) Plaintiff states

that he is mentally traumatized and alone and does not need drugs, but rather mental help. (Id.)

       Plaintiff also states that he did not tear up an ATM or steal a back hoe, but instead was at

the wrong place at the wrong time, does not have a car and cannot drive because of his seizures,

and rides a bicycle or the “sethra bus.” (Id.)

       As relief, Plaintiff seeks retraining of all staff involved and monetary damages for his

mental suffering and mental scarring. (Id. at 5.)

       III.    ANALYSIS

       First, to the extent that Plaintiff seeks relief based upon his allegations regarding a

conviction that resulted from a coerced guilty plea, those allegations fail to state a claim upon

which relief may be granted under § 1983. Specifically, in Heck v. Humphrey, 512 U.S. 477,

486 (1994), the Supreme Court held that if a judgment for plaintiff necessarily implies the

invalidity of an underlying criminal conviction, the action must be dismissed unless the plaintiff

can show the conviction has been reversed on direct appeal, expunged by executive order,

declared invalid by a state court, or called into question by a federal court’s issuance of a writ of

habeas corpus. Id. Plaintiff has not set forth any facts from which the Court can plausibly infer

that any underlying conviction has been reversed or otherwise invalidated. As such, to the extent

that Plaintiff seeks relief from his underlying conviction based upon the allegations in the

complaint, those allegations fail to state a claim upon which relief may be granted under § 1983.

       Further, to the extent that Plaintiff seeks to hold Hiwassee and/or Defendant Conner

liable under § 1983 because Defendant Conner wanted Plaintiff to take medications to assist him

with his mental health issues and told Plaintiff that he needed to “get over” his dad’s suicide, he



                                                    3
has not set forth facts from which the Court can plausibly infer that these acts amounted to

deliberate indifference to Plaintiff’s serious medical needs.1 A prison authority’s deliberate

indifference to an inmate’s serious medical needs, including his mental health, violates the

Eighth Amendment. Estelle v. Gamble, 429 U.S. 97, 103 (1976). Prison medical personnel or

officials may be deliberately indifferent to a prisoner’s serious medical needs “in their response

to a prisoner’s needs” or by “interfer[ing] with treatment once prescribed.” Estelle, 429 U.S. at

104–5. Establishing the deprivation of a federal right in the Eighth Amendment medical context

requires evidence that the acts or omissions of an individual operating under the color of state

law were “sufficiently harmful to evidence deliberate indifference to serious medical needs.”

Estelle v. Gamble, 429 U.S. 97, 106 (1976). However, “a patient’s disagreement with his

physicians over the proper course of treatment alleges, at most, a medical-malpractice claim,

which is not cognizable under § 1983.” Darrah v. Krisher, 865 F.3d 361, 372 (6th Cir. 2017)

(citing Estelle v. Gamble, 429 U.S. 97, 107(1976)).

       Plaintiff has not provided the context of Defendant Conner’s statement that he should

“get over” his father’s suicide, nor has he set forth factual allegations from which the Court can

plausibly infer that Defendant Conner deliberately did not provide Plaintiff with mental health

treatment or interfered with Plaintiff’s mental health treatment. While the Court understands that

telling an individual with mental health problems that he needs to “get over” a trauma such as



1
  Also, to the extent that Plaintiff seeks to hold Defendant Conner liable for a violation of the
Health Insurance Portability and Accountability Act (HIPAA) based upon the allegation that she
told Judge Freiburg confidential information about Plaintiff’s mental health treatment, Plaintiff
has no private right of action for such a claim. Rather, Plaintiff must pursue any such
HIPAA violation by lodging a written complaint with the Secretary of Health and Human Services.
See 45 C.F.R. § 160.306; Johnson v. Kuehne & Nagel Inc., No. 11–cv–02317–STA–cgc, 2012 WL
1022939, at *5 (W.D. Tenn. Mar. 26, 2012) (holding that a plaintiff may not attempt to enforce
HIPAA privately because the “only redress for an alleged [HIPAA] violation is to lodge a written
complaint with the Secretary of Health and Human Services”).
                                                 4
witnessing a loved one’s suicide may be harsh, this statement, standing alone, is insufficient to

allow the Court to plausibly infer that Defendant Conner was deliberately indifferent to

Plaintiff’s need for mental health treatment. Moreover, allegations of verbal abuse and/or

harassment, no matter how repugnant, are insufficient to state a claim for violation of

constitutional rights. See Ivey v. Wilson, 832 F.2d 950, 955 (6th Cir. 1987); see also Johnson v.

Unknown Dellatifa, 357 F.3d 539, 546 (6th Cir. 2004) (holding that allegations of harassment

and verbal abuse are insufficient to assert a claim under the Eighth Amendment). Further, the

fact that Plaintiff disagreed with Defendant Conner’s statement that Plaintiff should take

medications as part of his mental health treatment is insufficient to state a claim upon which

relief may be granted under § 1983. See Darrah, 865 F.3d at 372. Accordingly, Plaintiff’s

allegations regarding Defendant Conner and his mental health treatment likewise fail to state a

claim upon which relief may be granted under § 1983 as to any Defendant.

       IV.     CONCLUSION

       For the reasons set forth above:

               1. Even liberally construing the complaint in favor of Plaintiff, it fails to state a
                  claim upon which relief may be granted under § 1983 as to any Defendant.
                  Accordingly, this action will be DISMISSED pursuant to 28 U.S.C. §§
                  1915(e)(2)(B) and 1915(A); and

               2. The Court CERTIFIES that any appeal from this action would not be taken
                  in good faith and would be totally frivolous. See Rule 24 of the Federal Rules
                  of Appellate Procedure.

       AN APPROPRIATE JUDGMENT WILL ENTER.

                                              /s/ Travis R. McDonough
                                              TRAVIS R. MCDONOUGH
                                              UNITED STATES DISTRICT JUDGE




                                                  5
